DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-10, 17-18, 20-21 and 44-45 are rejected under 35 U.S.C. 102(a) as being anticipated by Hirschberg (US. Pat. App. Pub. 2016/0165934).
Regarding independent claim 1, and dependent claims 3, 5, 8-10, 45 Hirschberg discloses a dried coffee fruit product (corresponding to the claimed “[a] tobacco-free composition”). The product is derived from separating the coffee bean from the remainder of the coffee fruit material (“waste material”), said “waste material” being the typically-discarded coffee pulp, mucilage and/or hull, which is further processed (see paras. [0002],[0004])(corresponding to the claimed “a non-ingestible processed coffee fruit material; wherein the processed coffee fruit material is a de-beaned coffee fruit”; the “wherein the de-beaned coffee fruit comprises skin, pulp, or mucilage” recitation of claim 3). 
If desired, Hirschberg discloses, any number of standard methods for preserving the “waste material” can be used (see para. [0003](corresponding to the claimed “or treated with a preservative”; and the “wherein the de-beaned coffee fruit is treated with a preservative” recitation of claim 45). 
Hirschberg discloses that in preparing its coffee fruit product, after drying the coffee fruit material, it is can then be ground, chopped or milled 
While there is no explicit discussion about dissolvability of the finished coffee product, there is no indication that said product would “dissolve in the user’s mouth in less than 10 minutes”. In fact, Hirschberg indicates that, if desired and depending on the intended use, water-soluble agents can be admixed with the coffee fruit product (see para. [0013]). This indicates that the product, without it, inherently, does not dissolve in water (which is what it would be exposed to inside a user’s mouth)(see para. [0013]). Hence, the dried coffee fruit product has non-soluble characteristics which, inherently, would not dissolve in the user’s mouth in less than 10 minutes, thus meeting this limitation of independent claim 1.   

Regarding claims 17, 20 and 21, Hirschberg discloses that its coffee fruit material can have flavorants added thereto, such as instant coffee, sugar and sugar alcohols (such as erythritol)(see paras. [0007], [0023],[0025])(corresponding to the claimed “wherein the composition further comprises a flavoring agent” recitation of claim 17; the “wherein the composition further comprises a sweetener” recitation of claim 20 and the “wherein the sweetener comprises…erythritol” recitation of claim 21).
Regarding claim 18, Hirschberg discloses that its coffee fruit can be blended with cinnamon/vanilla-flavored balls (see para. [0015])(corresponding to the claimed “wherein the flavoring agent is …cinnamon…vanilla”). 
Regarding claim 44, Hirschberg states that, in some embodiments, its finished product can be ground and used in tea bags (read: packaged)(see para. [0009])(corresponding to the claimed “A packaged coffee fruit product comprising the composition of claim 1”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschberg (US. Pat. App. Pub. 2016/0165934) in view of Belliveau (US. Pat. App. Pub 2016/0015059).
Regarding claim 46, as stated above, Hirschberg discloses that any number of standard methods for preserving its coffee fruit product can be used (see para. [0003]. While use of the specifically-claimed preservatives are not mentioned, Belliveau discloses that dried de-beaned coffee fruit product can be used in food products and, as such, may be benefitted by stabilizing agents (read: preservatives), and that said agents can include 
Regarding claim 47-48, Belliveau further discloses that, in some cases, in some cases, its coffee fruit product can be further processed, such as by frying wherein it can be coasted in a coating that contains digestible fat. Included in this fat composition may be an organic antioxidant such as tocopherols (see paras. [0056]-[0059]). It would have been obvious to one having ordinary skill in the art to have subjected the coffee material to such “frying” process – and coated it with the anti-oxidant-laden coating material – in order to enhance the flavor delivery form said coffee component (corresponding to the “wherein the preservative is selected form the group consisting of...tocopherol” recitation of claim 47; and the “wherein the preservative is selected from the group consisting of…an organic anti-oxidant” recitation of claim 48).
Claims 1, 3-4, 8-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US. Pat. App. Pub. .
Regarding independent claim 1, and dependent claims 3-4, 8-13, Sengupta et al discloses dissolvable films which can be impregnated with encapsulated coffee botanicals and flavors for oral products (see para. [0009],[0075]) (corresponding to the claimed “[a] tobacco-free composition”; the “wherein the composition is configured for placement in a buccal cavity, on a palate, or in a lingual space” recitation of claim 8; the “wherein the composition is configured for placement in a buccal cavity” recitation of claim 9; and the “wherein the composition is configured to be chewable” recitation of claim 10; the “wherein the composition is configured as a film” recitation of claim 11; the “wherein the film is a slow disintegrating film” recitation of claim 12; the “wherein the film is a chewable film” recitation of claim 13). 
While the in-mouth time constant of the Sengupta et al dissolvable film may be changed by selection of particular materials in the coatings of the films, said film may be stable for a limited time, e.g. from about 10 to about 20 minutes (see paras. [0076],[0081]) (corresponding to the claimed “wherein the composition does not dissolve in the user’s mouth in less than 10 minutes).   

Regarding claims 17, 20 and 21, Hirschberg discloses that its coffee fruit material can have flavorants added thereto and sweeteners (such as xylitol)(see paras. [0051])(corresponding to the claimed “wherein the composition further comprises a flavoring agent” recitation of claim 17; the “wherein the composition further comprises a sweetener” recitation of claim 20 and the “wherein the sweetener comprises…xylitol” recitation of claim 21).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on March 16, 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIONNE W. MAYES/Examiner, Art Unit 1747